Citation Nr: 0640309
Decision Date: 08/23/06	Archive Date: 01/18/07

DOCKET NO.  05-18 195	)	DATE AUG 23 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for recurrent ear infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1956 to May 1958.


FINDING OF FACT

Recurrent right ear infections are related to active service.


CONCLUSION OF LAW

Recurrent right ear infections were incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans Appeals (Board) notes that this matter has been sufficiently developed pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), and that as a result of the Boards decision to grant the benefits sought, any failure to notify and/or develop the claim cannot be considered prejudicial to the veteran.

There are no service medical records available for review in this matter.

A private medical record from September 1986 reflects that the veteran had significant otitis externa in the left ear.  Additional private treatment records over the period of August 1994 to June 1998 reflect the veterans receipt of treatment for complaints relating to the right ear, including problems of recurrent right ear infection with persistent effusion.

In a statement dated in July 2002, the veterans spouse stated that the veteran wrote to her on numerous occasions during active service, advising her of an ear problem.  She also noted that he was treated for this problem many times during service.

Department of Veterans Affairs (VA) examination in September 2002 revealed that the veteran reported a history of long-standing infection in his right ear beginning in childhood, and that the veteran denied that it was active during the military.  Examination of the right ear revealed that it was status-post mastoidectomy and the examiner opined that right ear hearing loss appeared to be the result of artillery company duty in the military and chronic ear infection and cholesteatoma which affected the right ear, then noting that [t]his is not related to military duty.  

The examiner did not explain why the veterans chronic right ear infection was not related to military duty.  

In a private medical statement dated in March 2004, Dr. S. opined that the veteran had long-standing trouble with chronic infections in the right ear that certainly may relate to infections that he acquired during his military service.

In April 2006, the veteran provided a statement noting his treatment for right ear infections over the period of April 1996 to December 2005.  

At the veterans hearing before the Board in June 2006, the veterans spouse testified that during the veterans service, she received a lot of letters in which the veteran spoke of a lot of ear infections that he was getting from the guns on the field (transcript (T.) at p. 4).  When he returned from the service, she noted that he began having problems right away (T. at p. 4).  The veteran stated that he thereafter continued to have ear infections throughout the years for which he would periodically receive treatment (T. at p. 6).  The veteran noted that it was the right ear that really bothered him and that it was fair to say that he was seeking service connection for recurrent infections of just the right ear (T. at p. 8).  During service, the veteran could remember being out in the field and experience swelling in the right ear (T. at p. 9).  


II.  Analysis

The Board has carefully reviewed the record in detail, and first notes that it does not reflect current diagnoses or findings of recurrent left ear infections.  In addition, the Board notes that the veteran has also conceded that while he had had intermittent problems with left ear infections over the years, his claim really concerns his right ear.  Consequently, the Board finds that service connection for recurrent infections is not warranted based on the lack of evidence of current disability in the left ear.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Chelte v. Brown, 10 Vet. App. 268 (1997).  

However, with respect to the veterans claim for service connection for recurrent right ear infections, there is clearly evidence of current disability, and although there are no service medical records that document complaints or treatment for any ear infections in service, the Board has reviewed the testimony of the veteran and his spouse and finds that they constitute competent evidence demonstrating the incurrence of episodes of ear infection during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).

While the September 2002 VA examiner concluded that the veterans recurrent right ear infections were not related to military duty, he does not offer an explanation for this conclusion, and based on an earlier statement noting the veterans report of no relevant complaints in the military that is contrary to every other statement of the veteran and his spouse, the Board finds that it was based on an erroneous premise.  It has been held that an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In addition, while speculative in nature, Dr. S. does at least pose the possibility that the veterans right ear infections may relate to infections that he acquired during his military service.  

Thus, the Board finds that there is essentially no opinion of record as to the etiology of the veterans recurrent right ear infections, and nothing to suggest that the veterans complaints of continuing right ear infections since service are not associated with the most current diagnosis of recurrent right ear infections.  See 38 C.F.R. § 3.303(b) (2005).

The medical evidence of record also does not contain an opinion attributing the veterans chronic right ear infections to some cause outside of service nor does it contradict the veterans complaints of recurrent right ear infections since service.  

Accordingly, the Board finds that absent evidence that clearly attributes the veterans recurrent right ear infections to an onset outside of service, it must be concluded that current complaints are a continuation of the in-service complaints to which the veteran attributes them.  Consequently, all reasonable doubt is resolved in favor of the veteran and service connection for recurrent right ear infections is hereby granted.


ORDER

Entitlement to recurrent right ear infections is granted.


____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

